DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" and "36" have both been used to designate  keys or dogs in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 46 which is the communicating passage in Par. [0033].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 54a which is the smaller diameter leading end portion disclosed in Par. [0034].  
The drawings (Figs. 1-2b & 4-8) are objected to as failing to comply with 37 CFR 1.84(h)(3) because the parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes.  The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) illustrated in cross section.  Please refer to the sample of standard hatching patterns, which are fully set forth in MPEP 608.02(IX).    Appropriate correction is required for all drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 11-13, 15-20, 23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "may" in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how or why does the ambient pressure increase? Additionally, how does the ambient pressure correspond to translating the piston?
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 15, 17, 19-20, 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tveranger WO2017/204657 (Tveranger).
Regarding claim 1, Tveranger discloses a downhole apparatus (1) for location in a fluid-filled bore, the apparatus comprising a tubular body (100) comprising a plurality of cylindrical chambers (15) for containing a compressible substance (compressible fluid; pg. 9, lines 24-27), pistons (11, 14; pg. 9, lines 26-29) mounted in the chambers, and a lock arrangement (17, 18, 19; pg. 10, lines 6-10) having a locking configuration for retaining the pistons in the chambers and an unlocked configuration in which bore fluid pressure may translate the pistons through the chambers. (Fig. 2).
Regarding claim 4, Tveranger discloses the lock arrangement (17, 18, 19) comprises a lock member (17, 19) which is translatable to configure the lock arrangement between the  (pg. 10, lines 6-10; Fig. 3).
Regarding claim 7, Tveranger discloses the translation of the lock member (17, 19) is in response to bore fluid pressure (well bore pressure). (pg. 10, lines 11-16).
Regarding claim 8, Tveranger discloses lock member (19) comprises a balance piston (19).
Regarding claim 15, Tveranger discloses the pistons are operatively associated with a common sleeve (15), such that translation of the pistons results in translation of the sleeve. (Fig. 2).
Regarding claim 17, Tveranger discloses the chambers (15) are provided by a plurality of tubes mounted to the body. (Fig. 2).
Regarding claim 19, Tveranger discloses the chambers (15) extend axially of the body and parallel to a main axis of the body. (Fig. 2).
Regarding claim 20, Tveranger discloses the chambers (15) are at least one of circumferentially spaced and axially spaced. (Fig. 2).
Regarding claim 25, Tveranger discloses a downhole method comprising: providing a tubular tool body (100) including pistons (11, 14; pg. 9, lines 26-29) located in cylindrical chambers (15) containing a compressible substance (compressible fluid; pg. 9, lines 24-27); running the tool body into a fluid-containing bore such that ambient pressure increases; and translating the pistons through the chambers under the influence of the increased ambient pressure. (Fig. 2).
Regarding claim 26, Tveranger discloses initially restraining (restraining with trigger assembly 3) the pistons relative to the body. (Fig. 3)
Regarding claim 28, Tveranger discloses coupling the pistons (11, 14; pg. 9, lines 26-29) to a common member (8) and combining forces generated by the pistons.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudette et al. PG Pub. 2008/0236844 (Gaudette).
Regarding claim 25, Gaudette discloses a downhole method comprising: providing a tubular tool body (26) including pistons (84) located in cylindrical chambers (76) containing a compressible substance; running the tool body into a fluid-containing bore such that ambient pressure increases; and translating the pistons through the chambers under the influence of the increased ambient pressure (Par. [0028 & 0031]).
Allowable Subject Matter
Claims 5, 9, 11-13, 16, 23, 27 and 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676